ZAMP had judgment for possession against Lamon before justice of the peace in unlawful detainer; Lamon appealed to county court; Zamp, as shown by the bill of exceptions, moved that the appeal be dismissed because the statutory additional bond required by C.L. sec. 6388, had not been filed. The motion was sustained and the court ordered that the appeal be dismissed and procedendo be issued. In the record proper, however, the judgment is that the cause be dismissed and procedendo be issued. Lamon brings the case here on error.
The record proper shows a judgment in his favor, but since procedendo is ordered it is manifest by this, as well as by the bill of exceptions, that the entry of judgment of dismissal of the cause was a clerical error; we therefore treat the case as if the judgment was a *Page 296 
dismissal of the appeal. It behooves the defendant in error to have the record corrected by the county court.
The required bond not having been filed the court was right in dismissing the appeal. Adams v. Decker,50 Colo. 236, 114 P. 654; Getty v. Miller,10 Colo. App. 331, 51 P. 166.
Judgment affirmed.
MR. JUSTICE ADAMS not participating.
On Rehearing.